ORDER

PER CURIAM.
Karen J. Odum (“Buyer”) appeals from the trial court’s grant of summary judgment in favor of Mary Jane Kramper (“Seller”). Buyer argues the trial court erred in granting Seller’s motion for summary judgment because genuine issues of material fact exist and, regardless of whether Buyer had an independent inspec*39tion of the property, she was entitled to rely on any disclosures or nondisclosures by Seller. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.160b).